FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LUCIA CORONA RIVERA,                             No. 07-70347

               Petitioner,                        Agency No. A095-310-966

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Lucia Corona Rivera, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
immigration judge’s order denying her application for cancellation of removal. We

have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.

        Corona Rivera waived any challenge to the agency’s decision pretermitting

her cancellation of removal application on physical presence and statutory

eligibility grounds by failing to raise these issues in her opening brief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                     07-70347